DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, figs 1-6 and 9 in the reply filed on 09/21/2022 is acknowledged. The restriction is deemed proper and made final.
Claim Objections
Claim 19 is objected to because of the following informalities:  “compnsmg” should be changed to –comprising--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 10, 11, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gamelli (US 2013/0126369) in view of Choltco-Devlin (US 2017/0202400).
Regarding claim 1: Gamelli discloses a multi-functional beverage container (200) comprises: a multi-walled evacuated vessel body (225, fig 5, ¶0063); a multi-walled vessel top (215, fig 5, ¶0063) that realeasably seals to the multi-walled vessel body; and a multi-walled cap (205, fig 5; the skirt is a wall, and the closed end of the cap is a wall) that realeasably seals to the multi-walled vessel top.
Gamelli does not disclose integrated juicing element that releasably nests within the multi- walled evacuated vessel body; and vessel top receives the juicing element. Choltco-Devlin, however, discloses a similar multi-functional beverage container that includes an integrated juicing element (116, fig 2A, ¶0023) that releasably nests within the vessel body (110, fig 2A); and a vessel top (112, fig 2a) receives the juicing element (as shown in fig 2a).  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Gamelli to include a juicing element, as taught by Choltco-Devlin, so that a user could conveniently squeeze fruit juice into the stored beverage to improve the test of the beverage.  
	Regarding claim 2: Gamelli discloses a planar straining element (325, fig 5) that nests between the multi-walled vessel top and the multi-walled cap.
Regarding claim 10: Gamelli discloses a multi-functional beverage container (200) comprises: a multi-walled evacuated vessel body (225, fig 5, ¶0063); a multi-walled vessel top (215, fig 5, ¶0063) that realeasably seals to the multi-walled vessel body; and a multi-walled cap (205, fig 5; the skirt is a wall, and the closed end of the cap is a wall) that realeasably seals to the multi-walled vessel top.
Gamelli does not disclose integrated juicing element that releasably nests within the multi- walled evacuated vessel body; and vessel top receives the juicing element. Choltco-Devlin, however, discloses a similar multi-functional beverage container that includes an integrated juicing element (116, fig 2A, ¶0023) that releasably nests within the vessel body (110, fig 2A); and a vessel top (112, fig 2a) receives the juicing element (as shown in fig 2a).  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Gamelli to include a juicing element, as taught by Choltco-Devlin, so that a user could conveniently squeeze fruit juice into the stored beverage to improve the test of the beverage.  
	Gamelli, as applied above, does not disclose that the multi-walled vessel top comprises inscribed volumetric measuring indicators. Choltco-Devlin, however, discloses a similar vessel with a top (114, figs 9 and 10) that includes inscribed volumetric measuring indicators (292A, 292B, ¶0051, figs 9 and 10).  The volume indicators allow a certain amount of liquid (e.g. a 1oz shot) from the vessel.  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of oraindry skill in the art to have modified Gamelli so that the multi-walled vessel top comprises inscribed volumetric measuring indicators, as taught by Choltco-Devlin, so that a user could use the top to measure out a certain amount of liquid from the vessel.
	Regarding claim 11: Gamelli discloses a planar straining element (325, fig 5) that nests between the multi-walled vessel top and the multi-walled cap.
	Regarding claim 18: the above discussion of claim 10 is incorporated herein.  The references, as applied in claim 10 above, disclose all of the claimed limitations except wherein the volumetric measuring indicators comprise indicator half lines to symbolically indicate a halfway volumetric point between the volumetric measuring indicators inscribed. Choltco-Devlin discloses two indicators for 0.5 oz and 1 oz, but not a third indicator for 1.5 oz.  However, before the claimed invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to have modified Choltco-Devlin to have included a third indicator at 1.5 oz, because it would be a simple duplication of parts that would be well within the purview of a designer, and so that a user could measure out 1.5 oz of liquid which is a common size for shots.
	Regarding claim 19: Gamelli discloses a planar straining element (325, fig 5) that nests between the multi-walled vessel top and the multi-walled cap.
Claim(s) 3, 4, 5, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gamelli and Choltco-Devlin, as applied to claims 2 and 11 above, in further view of Trager (US 2016/0066749).
Regarding claims 3 and 12: Gamelli, as applied above, does not disclose a sealing body gasket to seal between the multi-walled evacuated vessel body and the multi- walled vessel top.  Trager, however, discloses a similar beverage vessel that includes a sealing body gasket (112, fig1 , ¶0019) placed between separable portions of the container (104, 102) in order to prevent liquid from leaking in or out at the joint (¶0019).  Therefore, before the claimed invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to have modified Gamelli to include a sealing body gasket to seal between the multi-walled evacuated vessel body and the multi- walled vessel top, as taught by Trager, so as to prevent liquid from leaking in or out of the joint.
Regarding claims 4 and 13: Gamelli, as applied above, does not disclose a sealing cap gasket to seal between the multi-walled vessel top and the multi-walled cap. Trager, however, discloses a similar beverage vessel that includes a sealing body gasket (112, fig 1, ¶0019) placed between separable portions of the container (104, 102) in order to prevent liquid from leaking in or out at the joint (¶0019). Therefore, before the claimed invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to have modified Gamelli to include a sealing cap gasket to seal between the multi-walled vessel top and the multi-walled cap, as taught by Trager, so as to prevent liquid from leaking in or out of the joint.

Regarding claim 5: Gamelli, as applied above, does not disclose that the multi-walled vessel top comprises integrated volumetric measuring indicators. Choltco-Devlin, however, discloses a similar vessel with a top (114, figs 9 and 10) that includes integrated volumetric measuring indicators (292A, 292B, ¶0051, figs 9 and 10).  The volume indicators allow a certain amount of liquid (e.g. a 1oz shot) from the vessel.  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Gamelli so that the multi-walled vessel top comprises integrated volumetric measuring indicators, as taught by Choltco-Devlin, so that a user could use the top to measure out a certain amount of liquid from the vessel.
Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gamelli, Choltco-Devlin and Trager as applied to claims 5 and 13 above, in further view of Malaspino (US 2016/0031630).
Regarding claims 6 and 14: Gamelli, as applied above, does not disclose wherein the multi-walled evacuated vessel body further comprises between at least two of the multi-walls a fluid comprising a freezing point below at least zero degrees Celsius.
Malaspino, however, discloses a similar multi-walled vessel (fig 1B) wherein the multi-walled vessel body further comprises between at least two of the multi-walls a fluid (7, ¶0032) comprising a freezing point below at least zero degrees Celsius (i.e. “a lower freezing point than water” ¶0032).  Malaspino teaches that the low freezing point enhances absorption of heat over an extended period thereby maintaining a low temperature and a slower rate at which the insulating substance 7 temperature raises to ambient temperature (¶0032).  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Gamelli to include between at least two of the multi-walls a fluid comprising a freezing point below at least zero degrees Celsius, as taught by Malaspino, so as to help absorb heat, and thus better insulate the liquid contents of the vessel, over an extended period thereby maintaining a low temperature and a slower rate at which the insulating substance temperature raises to ambient temperature. 

Claim(s) 7, 8, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gamelli, Choltco-Devlin,Trager and Malaspino as applied to claims 6 and 14 above, in further view of McKinney (US 2007/0068944).
Regarding claims 7 and 15: Gamelli, as applied above, does not disclose wherein at least one element of the multi- function beverage container comprises a thermo-chromatic paint to indicate a representative temperature has been achieved.
McKinney, however, discloses a liquid vessel (fig 1) wherein at least one element of the vessel comprises a thermo-chromatic paint to indicate a representative temperature has been achieved (¶0072, “thermo-chromatic ink or paint that can identify temperature”). Therefore, before the claimed invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to have modified Gamelli to include a thermo-chromatic paint, as taught by McKinney, so that a user could determine if the vessel was cold via visual inspection.
Regarding claims 8 and 16: Gamelli, as applied above, discloses wherein an external portion of the the multi-walled vessel top, comprises textured elements (315, fig 3a, ¶¶0056-0057) to facilitate grasping and twisting the multi-walled evacuated vessel body, the multi-walled vessel top, and the multi-walled cap relative to one another.

Claim(s) 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gamelli, Choltco-Devlin, Trager, Malaspino and McKinney as applied to claims 8 and 16 above, in further view of Nguyen (US 2020/0029714).
Regarding claims 9 and 16: Gamelli, as applied above, discloses all of the claimed limitations except wherein the multi-walled cap comprises an internal sensor to wirelessly communicate a measured weight to a secondary wireless device.
Nguyen, however, discloses vessel wherein the cap (120, fig 1a) comprises an internal sensor (130, fig 1a, ¶0040) to wirelessly communicate (¶0012, “the antenna to transmit an indication of the change in the level of the liquid in the cavity to a wireless device, such as a smartphone”) a measured weight (¶0040, “weight/mass sensors”) to a secondary wireless device (e.g. “smartphone”).
	Therefore, before the claimed invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to have modified Gamelli to include an internal sensor, as taught by Nguyen, so that the fill level or weight of the container could be wirelessly monitored.  This would be desirable if a user wished to keep track of how much liquid they were consuming.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gamelli (US 2013/0126369) and Choltco-Devlin (US 2017/0202400), as applied to claim 19 above, in view of Malaspino (US 2016/0031630).
Regarding claim 20: Gamelli, as applied above, does not disclose wherein the multi-walled evacuated vessel body further comprises between at least two of the multi-walls a fluid comprising a freezing point below at least zero degrees Celsius.
Malaspino, however, discloses a similar multi-walled vessel (fig 1B) wherein the multi-walled vessel body further comprises between at least two of the multi-walls a fluid (7, ¶0032) comprising a freezing point below at least zero degrees Celsius (i.e. “a lower freezing point than water” ¶0032).  Malaspino teaches that the low freezing point enhances absorption of heat over an extended period thereby maintaining a low temperature and a slower rate at which the insulating substance 7 temperature raises to ambient temperature (¶0032).  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Gamelli to include between at least two of the multi-walls a fluid comprising a freezing point below at least zero degrees Celsius, as taught by Malaspino, so as to help absorb heat, and thus better insulate the liquid contents of the vessel, over an extended period thereby maintaining a low temperature and a slower rate at which the insulating substance temperature raises to ambient temperature. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20170071381 discloses an insulated container with a PCM between the walls
20040066705 discloses an insulated cocktail shaker
2500611 discloses a cocktail shaker with a juicer


   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON M ANDERSON/Primary Examiner, Art Unit 3733